Per Curiam.
The agreement upon which the suit is brought, was made with the plaintiffs, as attorneys for Simon Laurentius, and they executed it as attorneys. If the covenant is to be considered as made with Laurentius, the principal, the suit ought to have been brought in his name. If, however, it is to be considered as made by, and with the attorneys, in their" own names, as attorneys, then the whole agreement is void, and no' action can be maintained upon it. (Frontin v. Small, 2 Ld. Raym. 1418. Com. Dig. tit. Attorney, c. 14.) So that, quacunque via data, judgment must be for the defendant."
Judgment for the defendant.